Citation Nr: 1522747	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes, to include overbite with teeth spreading.

2.  Entitlement to service connection for headaches, as secondary to a dental disability.

3.  Entitlement to an initial rating in excess of 10 percent for left hand muscle loss.

4.  Entitlement to a compensable initial rating for left long finger condition.

5.  Entitlement to a compensable initial rating for ring finger of left hand condition.

6.  Entitlement to a compensable initial rating for little finger of left hand condition.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's present claim for a dental disability, as it has been developed on appeal, has been adjudicated by the RO as a claim for service connection for dental disability for compensation purposes.  This compensation claim is properly before the Board, and will be addressed in the body of this decision.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the Veteran's claim for entitlement to service connection for a dental disability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center. 

The issues of entitlement to an initial rating in excess of 10 percent for left hand muscle loss and entitlement to a compensable initial rating for left long finger condition, ring finger of the left hand, and little finger of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  There is no competent, credible lay or medical evidence of in-service dental trauma or a current dental disability for which service connection for compensation purposes may be granted.

2.  The Veteran does not have headaches that are etiologically related to active duty service or to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110 , 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.381, 4.150 (2014).

2.  Headaches were not incurred or aggravated during service and are not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. §§ 3.303 , 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2011 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board acknowledges that the Veteran was not provided a VA examination and no VA medical opinion was obtained in response to the dental or headaches claim.  No such examination or opinion is needed, however, because the record does not indicate that the Veteran incurred dental trauma during service or has a service-connectable dental disability possibly related to service.  Additionally, as discussed below there is no indication that the Veteran has headaches that may be related to an in-service event or a service-connected disability.  38 C.F.R. § 3.159(c)(4) . 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b) , a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Dental Disability

The Veteran asserts that he is entitled to service connection for a dental condition, manifested by overbite with teeth spreading and periodontal disease.  For the reasons that follow, the Board finds that service connection is not warranted for a dental condition.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150 , Diagnostic Code 9913, Note (2014).  Periodontal disease is any of a group of pathological conditions that affect the surrounding and supporting tissues of the teeth.  Id. 

Absent a demonstration of dental trauma, service connection may not be considered for compensation purposes, but service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered to be disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a) , 17.161.  The matter of entitlement to service connection for a dental disorder solely for the purpose of establishing eligibility for VA outpatient treatment is addressed in the introduction section of this decision and is referred to the Agency of Original Jurisdiction for appropriate development and adjudication.

In his claim, the Veteran stated he had a problem with teeth, specifically an overbite with teeth spreading and the need for braces, that began February 1, 1989.

A February 1989 service dental record indicates the Veteran was to receive orthodontic treatment to close diastema of teeth numbers 8 and 9 and correct crossbite of 7 and 10.  His dental treatment records indicate he had brackets on his teeth.  A May 1991 separation physical examination report reflects that the Veteran's mouth and throat were normal.  In a May 1991 report of medical history, the Veteran denied having had severe tooth or gum trouble.  

An April 1992 report of medical history for enlistment in the Army National Guard indicates the Veteran denied having had severe tooth or gum trouble.  A January 1995 Army National Guard record reflects that the Veteran did not currently have any medical/dental problems.

The Veteran submitted photographs from 1994 that indicate his teeth looked normal.  In photographs from August 2010, the Veteran's front teeth have separated and are uneven.  The evidence includes teeth X-rays from Dr. J.H.C.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to service connection for a dental disability for compensation purposes.  The evidence does not show, nor has the Veteran contended, that he experienced dental disability during service due to loss of teeth due from dental trauma, or bone loss through trauma or disease, such as osteomyelitis, or impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  As a result, the criteria for service connection for dental disability for compensation purposes are not met or approximated.   Simmington v. West, 11 Vet. App. 41 (1998).  Thus, the claim for service connection for dental disability for compensation purposes is denied due to the absence of legal merit.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  Consequently, the benefit of the doubt rule is not for application in resolution of the appealed claim.  Id. 

The Board notes that the unadjudicated issue of basic eligibility for VA outpatient dental treatment is raised by the record and is referred to the Agency of Original Jurisdiction for development and adjudication in the first instance.

Headaches

The Veteran has asserted that he is entitled to service connection for headaches related to teeth pain and movement.  For the reasons that follow, the Board finds that service connection is not warranted.

As discussed above, the Board finds that the Veteran is not entitlement to service connection for compensation purposes for a dental condition.  Consequently, service connection cannot be granted for headaches secondary to a dental condition.  

The Board further finds that service connection for headaches is not warranted on a direct basis.  The Veteran's service treatment records are silent for any complaints or diagnoses of headaches.

The Veteran is competent to report symptoms capable of lay observation, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   However, the Veteran has not stated that his headaches began in service.  In his claim, he stated that his headaches began in 1995, four years after his discharge from service.  

The appellant has not specifically asserted that his headaches are related to service on a direct basis.  Additionally, as a lay person, he is not competent to report that his headaches were caused by an in-service event and he has not asserted that his headaches were caused by service.  There is no evidence of record linking the Veteran's current headaches to service or a service-connected disability.  The Veteran has asserted that his headaches are related to his dental disability, which the Board finds his not service-connected.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a dental disability for compensation purposes, to include overbite with teeth spreading and/or periodontal disease, is denied.

Entitlement to service connection for headaches is denied.


REMAND

In regard to the Veteran's service-connected left hand and finger disabilities, the disabilities were last evaluated at a VA examination in December 2010, more than four years ago.  No current treatment records have been added to the claims file since that time.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination). 

The VA treatment records in the file only date to January 2011.  Consequently, the Board requests the appellant's complete VA treatment records from January 2011 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected left hand muscle loss, long finger, left hand little finger, and left hand right finger disabilities.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.
3.  Thereafter, readjudicate the issues on appeal of entitlement to higher initial ratings for left hand muscle loss, long finger, left hand little finger, and left hand right finger disabilities.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


